Citation Nr: 0512231	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for residuals of 
frostbite to the fingers and ears. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on verified active duty from April 8, 1944 
to December 14, 1945, with prior unverified active duty 
service from February 24, 1943 to April 7, 1944.  He was held 
as a prisoner of war (POW) of the German government from 
September 12, 1944 to June 8, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in relevant part: granted the 
veteran's claims for service connection for PTSD, and 
assigned a 10 percent disability rating thereto; granted the 
veteran's claim for service connection for IBS, and assigned 
a 10 percent disability rating thereto; and denied the 
veteran's claim for service connection for residuals of 
frostbite to the fingers and ears.  The veteran filed a 
timely appeal to the initial 10 percent disability ratings 
assigned by the RO for his PTSD and IBS, and to the denial of 
his claim for service connection for residuals of frostbite 
to the fingers and ears.  This case has been advanced on the 
docket due to the advanced age of the veteran.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

In March 2005, the veteran testified via videoconference from 
the RO at a hearing held before the undersigned, who is the 
Acting Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The Board notes that at the time of this hearing, the veteran 
raised the issues of entitlement to service connection for 
residuals of a stroke and entitlement to service connection 
for a swallowing disorder secondary to a stroke.  As these 
issues have not been developed or certified for appellate 
review, they are hereby referred to the RO for appropriate 
action.

The Board also notes that at the time of this hearing, the 
undersigned instructed that the record be held open for a 
period of 60 days in order to allow the veteran an 
opportunity to submit a statement from his VA treating 
physician regarding current residuals of his inservice cold 
injury to the fingers and ears.  Records from this physician 
were submitted by the veteran in April 2005, and have been 
added to the veteran's claims file.  The Board finds that, as 
to the claim for service connection for residuals of 
frostbite to the fingers and ears only, in light of the fully 
favorable determination of this claim, there is no prejudice 
to the veteran in considering these records without prior RO 
consideration of this evidence or the receipt of a waiver 
from the veteran allowing initial Board review.  See 20.1304 
(2004).

The issues of the veteran's entitlement to an initial 
disability rating in excess of 10 percent for PTSD and his 
entitlement to an initial disability rating in excess of 10 
percent for IBS are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was held as a prisoner of war for not less 
than 30 days.

2.  With the resolution of all reasonable doubt in the 
veteran's favor, the evidence establishes that the veteran 
currently has residuals of frostbite of the fingers and ears.






CONCLUSION OF LAW

The veteran has residuals of frostbite of the fingers and 
ears which was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in February 2003.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal as to the issue of service 
connection for residuals of frostbite to the fingers and 
ears, the Board finds that a full and detailed analysis of 
VA's compliance with these new requirements is not needed, as 
the veteran could derive no potential benefit from any 
additional development or notice.

The veteran seeks service connection for residuals of 
frostbite of the fingers and ears, which he asserts he 
suffered on September 12, 1944, when he was forced to bail 
out of an airplane from an altitude of 28,000 feet after it 
had been hit by enemy fire near Berlin, Germany.  He reports 
that temperatures were approximately 50 degrees below zero 
Fahrenheit, and that he spent the ensuing winter in northern 
Germany near the Baltic Sea in cold inadequate prison 
conditions, with no heat and only a cotton blanket for 
warmth.  He maintains that his ears and fingers were burning 
and weeping after his airplane bail out, and later began to 
peel.  He now states that he experiences numbness, tingling 
and sensitivity to cold in his fingers and earlobes as a 
result of these service experiences. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In addition, if a veteran is a former POW and was detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107.

A review of the veteran's claims file reveals that his 
service medical records are not available for review, and, 
thus, there is no contemporary medical evidence confirming 
his assertion that he suffered from or was treated for 
frostbite while in service.  However, the veteran's claims 
file also confirms that the veteran was held for nearly 9 
months as a prisoner of war of the German government.  As he 
was held in northern Germany during the cold winter months, 
following an airplane bail out from a high altitude, the 
Board determines that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite.  
Thus, the only remaining question to be answered is whether 
the veteran currently suffers from organic residuals of 
frostbite.

A review of the evidence contained in the veteran's claims 
file reveals a conflict concerning the issue of the current 
presence of organic residuals of frostbite.  In June 2003, 
the veteran underwent a VA POW protocol examination.  At that 
time, the examiner noted that he had extensively reviewed the 
veteran's claims file and examined the veteran in conjunction 
with his report.  Following this claims file review and 
examination, the examiner concluded that the veteran was a 
former German POW, and that he had a history consistent with 
frostbite of the fingers and ears.  However, he concluded 
that "there are no organic residuals of frostbite at this 
time and no evidence for peripheral neuropathy."  

In October 2003, the veteran again underwent a VA POW 
protocol examination.  At that time, physical examination 
revealed a "blanched appearance of ear pinna and fingertips 
slightly, with peeling skin."  The examiner rendered a 
diagnosis of "Residuals of frostbite versus/ (and/or) 
peripheral neuropathy - patient has continued problems with 
his fingers and ears, especially in the winter; he has to be 
especially careful to wear gloves and cover his ears as they 
get quickly cold, painful, white and burning/tingling 
sensations.  He has recurrent peeling and itching also."

In addition, a March 2005 VA treatment record signed by 
P.J.S., M.D., noted that the veteran reported residual pain 
and numbness in the ears and hands from frostbite sustained 
in World War II.  Dr. S. recommended that the veteran wear 
ear muffs and hand warmers or glove liners "to avoid painful 
exacerbations of this old problem on cold days." 

Thus, after a careful review of the record, the Board finds 
that record raises a reasonable doubt as to the issue of 
whether the veteran currently exhibits organic residuals of 
frostbite of the fingers and ears.  Resolving all such 
reasonable doubt in the veteran's favor, as the Board must, 
(see 38 U.S.C.A. § 5107(b) (West 2002);   38 C.F.R. § 3.102 
(2004)), the Board determines that the medical evidence 
establishes the presence of such residuals.  Therefore, 
service connection for residuals of frostbite to the fingers 
and ears is warranted under the provisions of 38 C.F.R. 
§ 3.309(c).


ORDER

Service connection for residuals of frostbite to the fingers 
and ears is granted.


REMAND

Following a review of the veteran's claims file, the Board 
finds that the issues of the veteran's entitlement to an 
initial disability rating in excess of 10 percent for PTSD 
and his entitlement to an initial disability rating in excess 
of 10 percent for IBS must be remanded to the RO for 
additional development prior to Board appellate review of 
these matters for several reasons.

First, the Board observes that in April 2005, the Board 
received from the veteran additional evidence in support of 
his increased initial disability rating claims, consisting of 
several pages of VA progress notes dated in March 2005.  
Pursuant to 38 C.F.R. § 20.1304 (2004), additional pertinent 
evidence submitted within 90 days following certification and 
transfer of an appeal to the Board must be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit or benefits sought on appeal 
may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  A 
preliminary review of this evidence indicates that it is at 
least potentially relevant to the level of severity of the 
veteran's PTSD and his IBS.  However, the record does not 
reflect that this additional evidence has been considered by 
the RO, or that waiver of such consideration has been 
requested.  Therefore, the veteran's increased initial 
disability claims must be remanded to the RO for review of 
the additional evidence, and preparation and issuance of an 
SSOC.

Second, in reviewing the veteran's claims file, the Board 
observes that the veteran has not undergone a VA mental 
disorders examination of his PTSD examination in several 
years.  Furthermore, he has never undergone a specific VA 
gastrointestinal examination of his IBS.  At the time of the 
veteran's March 2005 hearing before the undersigned, the 
veteran's representative asserted that these disorders had 
increased in severity in the last few years, and requested 
that new VA examinations be conducted.  Therefore, the Board 
finds that current VA examinations are required in order to 
accurately assess the current level of disability caused by 
the veteran's service-connected PTSD and IBS.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.)

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The veteran should be afforded VA 
examinations by appropriate medical 
professionals to determine the nature and 
severity of his PTSD and his IBS.  The 
claims folder should be made available to 
the examiners for review in connection 
with the examinations.  Any and all tests 
deemed necessary by the examiners for 
full evaluations should be accomplished.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
PTSD and an initial disability evaluation 
in excess of 10 percent for IBS, with due 
consideration given to any evidence 
received since the time of issuance of 
the most recent supplemental statement of 
the case in August 2004, including the 
March 2005 VA progress notes discussed 
above.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                     
______________________________________________
	M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


